DETAILED ACTION
Claim Objections
Claims 1, 10, and 15 objected to because of the following informalities:  the last paragraph does not make sense where it recites “when a difference is between..”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,843,698. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 teaches all of the limitations of instant claim 1. Similarly, instant claim 2 is met by patent claim 1, instant claim 3 is met by patent claim 2, instant claim 4 is met by patent claim 3, instant claim 5 is met by patent claim 4, instant claim 6 is met by patent claim 5, instant claim 7 is met by patent claim 6, instant claim 8 is met by patent claim 7, instant claims 9 is met by patent claim 9; instant claims 10-14 are met by patent claims 1-4 respectively; instant claims 15-20 are met by patent claims 1-4 and 9 respectively. The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoye (US 20170066374 A1) in view of Farrell (US 20190135177 A1).
In regard to claim 1, Hoye teaches an information processing device comprising a controller configured to: determine one or more driving operations of a driver driving a first vehicle (Hoye, Para. 24, Driver response determiner 308 receives sensor data from sensor interface 304 and determines a driver response) by using traveling information acquired (Hoye, Para. 22, Sensor interface 202 comprises a sensor interface for communicating with sensors. In various embodiments, sensors comprise a road-facing video recorder, a driver-facing video recorder, an audio recorder, an accelerometer, a nearby vehicle distance sensor, a forward vehicle proximity sensor, a global positioning system (e.g., GPS) sensor, a vehicle engine sensor, a passenger seat sensor, a driver seat sensor, a seat belt sensor, a line tracker sensor, a vehicle headlight sensor, a vehicle speed sensor, a vehicle turn signal sensor, a vehicle gas pedal sensor, a vehicle brake pedal sensor, or any other appropriate sensor accessed directly or through the vehicle communication bus infrastructure) when a second vehicle approaches the first vehicle (Hoye, Para. 24, a safety warning comprises a warning determined in response to a communication via a vehicle-to-vehicle network, a vehicle-to-infrastructure network, or a vehicle-to-device network. In various embodiments, a safety warning comprises an emergency vehicle approaching safety warning, an accident ahead safety warning, a traffic light disabled safety warning, a following too close safety warning, a heavy traffic ahead safety warning, a road hazard ahead safety warning, a pedestrian warning, a low bridge warning, a curve speed warning, a road construction warning, an intersection collision avoidance warning, a stop sign violation warning, a post-crash warning, or any other appropriate safety warning. System for determining driver error 300 comprises safety warning system interface 302 for receiving safety warnings from a safety warning system); perform evaluation of safety related to the driver's driving by using determination results obtained by the controller (Hoye, Para. 24, Driver response comparator 310 comprises a driver response comparator for comparing an appropriate driver response and a driver response. In some embodiments, in the event that the driver response comparator determines that the driver response does not comprise the appropriate driver response, driver response comparator 310 provides an indication of a driver error).
Hoye teaches driver response determiner 308 utilizes an appropriate driver response from appropriate driver response determiner 306 to improve the efficiency of driver response determination (e.g., to determine when to determine a driver response, to determine what sensor data to analyze, etc.) (Hoye, Para. 24); Hoye does not specifically teach compare first evaluation results of the controller obtained during a first predetermined period with second evaluation results of the controller obtained during a second predetermined period before the first predetermined period; update the second evaluation results based on comparison results; and update the second evaluation results by a value calculated from the first evaluation results when a difference is between the value calculated from the first evaluation results and the second evaluation results.
However Farrell teaches compare first evaluation results of the controller obtained during a first predetermined period with second evaluation results of the controller obtained during a second predetermined period before the first predetermined period; update the second evaluation results based on comparison results; and update the second evaluation results by a value calculated from the first evaluation results when a difference is between the value calculated from the first evaluation results and the second evaluation results (Farrell, Para. 52, the subsequent behavior of the driver is compared to a predetermined driving behavior, such as a model driving behavior, over a predetermined time period. Then a change, such as a reduction in risk, is determined in the deviation of the subsequent behavior from the predetermined behavior in response to pushing the modifier(s) 408. In some examples, the reductions in risk are measured by decreases in detrimental occurrences, such accident frequency, speeding, decrease in hard braking events, mobile device use while operating a vehicle, or the like. This determined change may then be used for a risk metrics evaluation of the driver; Para. 53; based on the detected changes in driver behavior, the provided set 450 of modifier(s) 408 may be altered to an updated set 460 of modifiers 412, as shown in FIG. 4B. In some examples, the altering is based on comparing the change detected in block 328 to a predetermined effectiveness threshold for the pushed modifier(s) 408).
Hoye and Farrell are analogous art because they both pertain driver behavior monitoring and recording.
Therefore it would have been obvious to someone of ordinary skill in the have subsequent behavior of the driver comparison to determine a change that is used for a risk metrics evaluation of the driver (as taught by Farrell) with the system of Hoye in order to determine same driving score based on which, the driver's insurance rates, premiums, deductibles, etc. may be determined.
In regard to claim 10, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 15, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.

Examiner’s Note
Claims 2-9, 11-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is filed.

Closest Prior art: 
Farrell (US 20190135177 A1) teaches the subsequent behavior of the driver is compared to a predetermined driving behavior, such as a model driving behavior, over a predetermined time period. Then a change, such as a reduction in risk, is determined in the deviation of the subsequent behavior from the predetermined behavior in response to pushing the modifier(s) 408. In some examples, the reductions in risk are measured by decreases in detrimental occurrences, such accident frequency, speeding, decrease in hard braking events, mobile device use while operating a vehicle, or the like. This determined change may then be used for a risk metrics evaluation of the driver, such as a safe driving score, based on which, the driver's insurance rates, premiums, deductibles, etc. may be determined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689